***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 STATE OF CONNECTICUT v. GAYLORD SALTERS
                (AC 41597)
                      Alvord, Bright and Eveleigh, Js.

                                  Syllabus

The defendant, who had been convicted of one count of assault of an
   employee of the Department of Correction, appealed to this court from
   the judgment of the trial court denying his motion to correct an illegal
   sentence. The defendant claimed, inter alia, that the trial court abused
   its discretion because the sentencing court substantially relied on the
   state’s materially inaccurate information at sentencing. Held that the
   trial court did not abuse its discretion when it denied the defendant’s
   motion to correct an illegal sentence: the defendant could not establish
   that the sentencing court relied on certain claimed inaccurate informa-
   tion in the state’s sentencing memorandum and an attached affidavit
   from a police detective that the defendant was a leader of a gang and
   that he was the subject of an active investigation by North Carolina
   law enforcement for ongoing criminal activity, as the police detective’s
   sworn testimony far exceeded the minimum indicia of reliability required
   of information relied on by a court in sentencing and the defendant
   offered no evidence refuting the state’s claims regarding his affiliation
   with the gang or that undermined the state’s claim that he was a leader
   of the gang at the time he was sentenced; moreover, the record confirmed
   the trial court’s finding that the sentencing court did not specifically
   refer to any information from a North Carolina police detective in its
   sentencing remarks, and the trial court discussed and applied correctly
   the appropriate standard of actual reliance in that it determined appropri-
   ately that there was nothing in the record that indicated that the sentenc-
   ing court relied on information regarding the defendant’s activities in
   North Carolina to fashion the defendant’s sentence; furthermore,
   because the defendant failed to establish that the sentencing court relied
   on inaccurate or unreliable information, his other claims on appeal
   necessarily failed.
       Argued September 17—officially released December 3, 2019

                            Procedural History

  Substitute information charging the defendant with
two counts of the crime of assault of an employee of
the Department of Correction, brought to the Superior
Court in the judicial district of New Haven and tried to
the jury before Devlin, J.; verdict and judgment of guilty
of one count of assault of a Department of Correction
employee, from which the defendant appealed to this
court, which affirmed the judgment; thereafter, the
court, Clifford, J., denied the defendant’s motion to
correct an illegal sentence, and the defendant appealed
to this court. Affirmed.
  Deborah G. Stevenson, assigned counsel, for the
appellant (defendant).
   Melissa Patterson, assistant state’s attorney, with
whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Adrienne Russo, assistant state’s attor-
ney, for the appellee (state).
                          Opinion

   BRIGHT, J. The defendant, Gaylord Salters, appeals
from the judgment of the trial court, Clifford, J., denying
his motion to correct an illegal sentence. On appeal,
the defendant claims that (1) the trial court abused its
discretion by denying his motion to correct an illegal
sentence because the sentencing court substantially
relied on the state’s materially inaccurate information
at sentencing, (2) the trial court applied an incorrect
legal standard regarding the reliability of testimonial
evidence, (3) the use of materially inaccurate informa-
tion at the defendant’s sentencing hearing was struc-
tural error, and (4) the prosecutor’s use of the allegedly
inaccurate information constituted prosecutorial
impropriety. We affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. On November 24,
1994, while incarcerated at the Manson Youth Institu-
tion of the Connecticut Department of Correction for
a prior offense, the defendant, who was nineteen years
old at the time, was arrested and charged with two
counts of assault on a correction officer in violation of
General Statutes (Rev. to 1993) § 53a-167c. More than
five years later, on March 17, 2000, when the defendant
was not incarcerated, the state filed an information in
connection with the defendant’s 1994 alleged assaults.
The defendant pleaded not guilty to the charges and
proceeded to trial.1 Following a jury trial, the defendant
was convicted of one of the counts of assault and acquit-
ted of the other.2 On May 25, 2001, the court sentenced
the defendant to ten years of incarceration, execution
suspended after five years, with five years of probation.
On July 5, 2017, the defendant filed a motion to correct
an illegal sentence, alleging that the sentencing court
relied on inaccurate information submitted by the
state.3 A hearing took place on the defendant’s motion
on October 20, 2017. On November 1, 2017, the court
denied the defendant’s motion, concluding that the
defendant (1) failed to establish that the state presented
inaccurate information to the sentencing court and (2)
failed to establish that the sentencing court relied on
the purported inaccuracies. This appeal followed. Addi-
tional facts will be set forth as necessary.
   We begin with our standard of review and the relevant
legal principles. ‘‘[I]t is axiomatic that [t]he judicial
authority may at any time correct an illegal sentence
or other illegal disposition, or it may correct a sentence
imposed in an illegal manner . . . . Practice Book
§ 43-22. A motion to correct an illegal sentence consti-
tutes a narrow exception to the [common-law] rule that,
once a defendant’s sentence has begun, the authority
of the sentencing court to modify that sentence termi-
nates. . . . Indeed, [i]n order for the court to have juris-
diction over a motion to correct an illegal sentence
after the sentence has been executed, the sentencing
proceeding [itself] . . . must be the subject of the
attack.’’ (Internal quotation marks omitted.) State v.
Walker, 187 Conn. App. 776, 783, 204 A.3d 38, cert.
denied, 331 Conn. 914, 204 A.3d 703 (2019).
   ‘‘We review the [trial] court’s denial of [a] defendant’s
motion to correct [an illegal] sentence under the abuse
of discretion standard of review. . . . In reviewing
claims that the trial court abused its discretion, great
weight is given to the trial court’s decision and every
reasonable presumption is given in favor of its correct-
ness. . . . We will reverse the trial court’s ruling only
if it could not reasonably conclude as it did. . . .
  ‘‘An illegal sentence is essentially one which either
exceeds the relevant statutory maximum limits, violates
a defendant’s right against double jeopardy, is ambigu-
ous, or is inherently contradictory. . . . Sentences
imposed in an illegal manner have been defined as being
within the relevant statutory limits but . . . imposed
in a way which violates the defendant’s right . . . to
be addressed personally at sentencing and to speak in
mitigation of punishment . . . or his right to be sen-
tenced by a judge relying on accurate information or
considerations solely in the record, or his right that the
government keeps its plea agreement promises . . . .’’
(Citations omitted; emphasis added; internal quotation
marks omitted.) State v. Logan, 160 Conn. App. 282,
287–88, 125 A.3d 581 (2015), cert. denied, 321 Conn.
906, 135 A.3d 279 (2016).
   The defendant first claims that the trial court abused
its discretion by denying his motion to correct an illegal
sentence. More specifically, the defendant contends
that he established—both in his motion and at the hear-
ing—that the state presented to the sentencing court
materially inaccurate information that the court relied
on in sentencing. We disagree.
   The following additional facts are relevant to our
resolution of the defendant’s claim on appeal. On May
23, 2001, after the defendant’s conviction but prior to
sentencing, Assistant State’s Attorney James Clark filed
a sentencing memorandum on behalf of the state. In
its sentencing memorandum, the state asserted that the
defendant was a leader of a violent New Haven street
gang known as the Island Brothers. The state further
argued that the defendant’s continued affiliation with
gang activity and the sale of narcotics directly contra-
dicted any claim by the defendant in the presentence
investigation report that he was changing his life for the
better. Attached to the state’s sentencing memorandum
was an affidavit signed on May 10, 2001, by Detective
Richard Pelletier, of the New Haven Police Department.
According to the affidavit, Pelletier was qualified as an
expert witness on New Haven gangs, particularly the
Island Brothers, and he averred that the defendant was
one of the operational leaders of the Island Brothers.
Pelletier also averred that he had received information
from Donald Eck, a detective in Greenville, North Caro-
lina, that North Carolina authorities actively were
investigating ongoing narcotic sales involving the defen-
dant and other members of the Island Brothers.4 Finally,
Pelletier averred that Eck had informed him of the
defendant’s involvement in a 1997 gang related shootout
in Wilmington, North Carolina.
   The court conducted the defendant’s sentencing hear-
ing on May 25, 2001. At the sentencing hearing, the
court reflected on the circumstances of the defendant’s
conviction5 before commenting on his prior conduct
and criminal history.6 The court then addressed the
state’s information regarding the defendant’s affiliation
with the Island Brothers. ‘‘On the negative side is this.
. . . [T]his question about the Island Brothers. It’s not
Al Capone justice where just because someone thinks
you’re a member of some organization that . . . has a
negative connotation all of a sudden you max somebody
out. . . . I don’t subscribe [to] that.
   ‘‘On the other hand, belonging to an organization like
that, they’ve got a reputation, and everybody knows
their reputation. So if you choose to affiliate yourself
with them, it’s not like having a job at some place where
you go to work every day from nine to five, come home,
and bring your paycheck home. . . . So, to that extent,
[it] . . . doesn’t suggest a lot of positive things, but I
don’t see that as a major point.’’ The court, thereafter,
sentenced the defendant. The defendant did not object
during sentencing to the state’s sentencing memoran-
dum or to the information contained therein.
   On July 5, 2017, the defendant filed a motion to cor-
rect an illegal sentence, arguing that the court’s sen-
tence was predicated on the state’s materially inaccu-
rate information and, therefore, improper as a matter of
law. In particular, the defendant claimed that Pelletier’s
statements in his affidavit regarding the defendant’s
affiliation with the Island Brothers and his purported
criminal activities in North Carolina were false. The
defendant contended: ‘‘[T]he sentencing court stated
its view was that to some extent the defendant would
get the detriment of the negative things in his life at
sentencing. Further, the sentencing court articulated
its position that the state’s allegation of gang affiliation
and activity did not have a positive effect on its sentenc-
ing decision. The sentencing court then stated that it
considered this inaccurate information in crafting its
sentence. . . . Therefore, the inaccurate unreliable
information contained in the state’s sentencing memo-
randum and argument resulted in a procedural violation
that was committed by the trial court and that materially
impacted the sentence.’’ (Citation omitted.)
  In support of his argument, the defendant relied on
correspondence and freedom of information requests
between the Connecticut Public Defender’s Office and
the Greenville, North Carolina Police Department, the
Oak Island, North Carolina Police Department, the
Leland, North Carolina Police Department, the North-
west, North Carolina Police Department, and the Bruns-
wick County Sheriff’s Office7 regarding records con-
cerning Eck, the defendant, and two other Island
Brothers affiliates.8 In his motion, the defendant argued:
‘‘At a minimum, the response from the director of
human resources for the city of Greenville indicating
that at no time did the city employ a Donald Eck, calls
Detective Pelletier’s veracity into question. Moreover,
the lack of any record of any investigation into the
defendant, Johnny Johnson, or Kwane Taylor by any
North Carolina police department that employed an
individual named Donald Eck, contradicts Detective
Pelletier’s statement that in 2001 he learned of ‘active
investigations’ regarding these individuals.’’
   The court, Clifford, J., held a hearing on the defen-
dant’s motion to correct an illegal sentence on October
20, 2017. At the hearing, the defendant examined Pel-
letier regarding his affidavit and the assertions therein.
Pelletier testified that he was surprised to hear that,
contrary to his sworn statement, Eck was never
employed with the Greenville Police Department. Addi-
tionally, Pelletier was unable to confirm with specificity
when he had spoken with Eck about the defendant’s
alleged criminal activity in North Carolina. Despite aver-
ring initially that his communications with Eck hap-
pened in 2001, Pelletier later testified that he spoke
with Eck during his work with the Connecticut police
task force, which could have been anytime between
1995 and 1999. On cross-examination, Pelletier stated
that he was more concerned with the information
regarding the defendant’s activities in North Carolina
than he was with the specific police department that
employed Eck.
   The defendant also examined Clark regarding the
sentencing memorandum and Pelletier’s affidavit. Clark
testified that he could not remember who drafted Pel-
letier’s affidavit and whether the information therein
was true. Clark further testified that the principal pur-
pose of his sentencing memorandum was to refute the
assertion in the presentence investigation report that
the defendant was bettering his life and was no longer
involved in gang activity.
   After the hearing on the defendant’s motion to correct
an illegal sentence, the court, in a November 1, 2017
memorandum of decision, denied the motion. In its
decision, the court noted that, although there may have
been discrepancies in Pelletier’s affidavit regarding the
specific police agency that employed Eck, the letter
from the Brunswick County Sheriff’s Office confirmed
that Eck, in fact, was employed in North Carolina with
the Oak Island Police Department as part of a task force
that assisted the Sheriff’s Department. The court further
noted that any discrepancies regarding Eck’s involve-
ment, or lack thereof, in investigations concerning the
defendant and other Island Brothers associates around
May, 2001, did not render the sentencing memorandum
or affidavit materially inaccurate because Pelletier testi-
fied at the hearing that his conversations with Eck could
have taken place in the late 1990s.
   To the extent that Eck and Pelletier had ongoing
telephone discussions during the late 1990s regarding
the defendant’s criminal activity, the court found that
the defendant’s arrest in 1997 in Brunswick County,
North Carolina, at least corroborated his presence
there. Specifically, the court stated: ‘‘This court finds
from this evidence that the information Detective Pel-
letier received from North Carolina occurred closer
to 1999. The information concerning the defendant’s
activities in North Carolina was more important than
which police agency the caller was employed by in
that state. Besides the information from North Carolina,
Detective Pelletier’s affidavit also indicates his own
expertise in the Island Brothers gang and the defen-
dant’s involvement with it.’’ Finally, the court concluded
that even if some of the information provided to the
sentencing court was inaccurate, the defendant could
not prove that the sentencing court materially relied
on it in sentencing. The court stated: ‘‘The sentencing
court did not specifically refer to any information from
a Detective Eck or North Carolina in [its] sentencing
remarks. It appears that the sentencing court dis-
counted the value of any relevance of gang activity or
the Island Brothers in the sentencing and did not rely
on those claims to the detriment of the defendant.’’
  The defendant now claims that the court improperly
denied his motion to correct an illegal sentence because
he established that the sentencing court relied on inac-
curate information when sentencing him. We disagree.
  ‘‘It is a fundamental sentencing principle that a sen-
tencing judge may appropriately conduct an inquiry
broad in scope, and largely unlimited either as to the
kind of information he may consider or the source from
which it may come. . . .
   ‘‘Nevertheless, [t]he trial court’s discretion . . . is
not completely unfettered. As a matter of due process,
information may be considered as a basis for a sentence
only if it has some minimal indicium of reliability. . . .
As long as the sentencing judge has a reasonable, per-
suasive basis for relying on the information which he
uses to fashion his ultimate sentence, an appellate court
should not interfere with his discretion.’’ (Internal quo-
tation marks omitted.) State v. Robert S., 179 Conn.
App. 831, 843–44, 181 A.3d 568, cert. denied, 328 Conn.
933, 183 A.3d 1174 (2018).
   ‘‘[D]ue process precludes a sentencing court from
relying on materially untrue or unreliable information
in imposing a sentence. . . . To prevail on such a claim
as it relates to a [presentence investigation report] [a]
defendant [cannot] . . . merely alleg[e] that [his
report] contained factual inaccuracies or inappropriate
information. . . . [He] must show that the information
was materially inaccurate and that the [sentencing]
judge relied on that information. . . . A sentencing
court demonstrates actual reliance on misinformation
when the court gives explicit attention to it, [bases] its
sentence at least in part on it, or gives specific consider-
ation to the information before imposing sentence.’’
(Emphasis in original; internal quotation marks omit-
ted.) State v. Bennett, 182 Conn. App. 71, 80–81, 187
A.3d 1200 (2018).
  Applying these principles to the present case, we
conclude that the court did not abuse its discretion in
denying the defendant’s motion to correct an illegal
sentence. The defendant maintains that the state’s sen-
tencing memorandum and Pelletier’s affidavit together
contained material inaccuracies on which the sentenc-
ing court relied. The first is that the defendant was a
leader of the Island Brothers. The second is that the
defendant, in 2001, was the subject of an active investi-
gation by North Carolina law enforcement for ongoing
criminal activity. We will address each of these pur-
ported inaccuracies in turn.
   The state, through Pelletier’s sworn affidavit, pre-
sented to the trial court evidence of the defendant’s
involvement with the Island Brothers. According to the
affidavit, Pelletier testified as a qualified expert witness
on New Haven gang culture in November, 1999 and
December, 2000. On both occasions, Pelletier testified
that the defendant was involved in gang activity as a
leader of the Island Brothers. Pelletier’s sworn testi-
mony far exceeds the minimum indicia of reliability
required of information relied on by a court in sentenc-
ing. See State v. Yates, 169 Conn. App. 383, 403, 150
A.3d 1154 (2016) (concluding that trial court did not
abuse discretion by denying motion to correct illegal
sentence because sentencing court relied on pending
arrest warrants and affidavits during sentencing), cert.
denied, 324 Conn. 920, 157 A.3d 85 (2017). Conversely,
the defendant offered no evidence refuting the state’s
claims regarding the defendant’s affiliation with the
Island Brothers.9 Short of claiming that Pelletier’s state-
ments were uncorroborated and therefore inaccurate,
the defendant did not present any evidence that under-
mined the state’s claim that he was a leader of the
Island Brothers at the time that he was sentenced.
Although the defendant proffered his arrest records as
evidence of his discontinued criminal activity after a
1998 conviction, those records alone do not render Pel-
letier’s affidavit inaccurate or unreliable. Therefore, the
defendant’s argument as to the first claimed inaccu-
racy fails.
  Turning to the second claimed inaccuracy, the defen-
dant did present evidence to the trial court that the
statement in Pelletier’s May 10, 2001 affidavit that
‘‘North Carolina authorities are actively investigating
ongoing narcotics sales involving [the defendant] . . .
and other members of the Island Brothers’’ was factu-
ally incorrect. In fact, the court found that Pelletier
received information about the defendant from North
Carolina ‘‘closer to 1999.’’
   Nevertheless, the defendant’s claim fails because he
cannot establish that the sentencing court relied on the
inaccurate information. The trial court concluded that
the sentencing court did not rely on any inaccuracies
relating to the information from North Carolina, noting
that ‘‘[t]he sentencing court did not specifically refer
to any information from a Detective Eck [of] North
Carolina in its sentencing remarks.’’ The record con-
firms the trial court’s finding. The defendant responds
to this dearth of evidentiary support by claiming that
the trial court misapplied the reliance standard by only
weighing whether the sentencing court ‘‘specifically
referred’’ to the challenged information as opposed to
giving ‘‘explicit attention’’ to it. We fail to see any mate-
rial difference in these two phrases. Furthermore, in
its memorandum of decision denying the defendant’s
motion to correct an illegal sentence, the trial court
discussed and applied correctly the appropriate stan-
dard. As stated by the trial court, actual reliance
requires that the sentencing court either give explicit
attention to the information, base its sentence, at least
in part, on the information, or give specific consider-
ation to the information before imposing a sentence.
See State v. Bennett, supra, 182 Conn. App. 80–81. The
trial court applied this standard and determined appro-
priately that there was nothing in the record that indi-
cated that the sentencing court relied on information
regarding the defendant’s activities in North Carolina
to fashion the defendant’s sentence. Therefore, the trial
court did not abuse its discretion when it denied the
defendant’s motion to correct an illegal sentence.
  We have considered the three remaining issues and
conclude that because the defendant failed to establish
that the sentencing court relied on inaccurate or unrelia-
ble information, those claims necessarily fail.10 Conse-
quently, they warrant no further discussion.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The state filed nearly identical informations on March 7, 2001, and March
9, 2001, and the defendant was tried based on the March 9, 2001 information.
   2
     The first count was in connection with the defendant’s alleged assault
on Officer Patrick Marangone and the second count was in connection with
the defendant’s alleged assault on Officer Patrick Sampson. The defendant
was found guilty of assaulting Marangone.
   3
     The defendant was convicted in 2002 on unrelated charges arising out
of a 1996 shooting. The court in that case sentenced the defendant to forty
years of imprisonment, execution suspended after twenty-four years, with
five years of probation. That sentence was consecutive to the defendant’s
2001 sentence at issue in this case.
  4
     Between 1997 and 1998, the defendant lived in North Carolina.
  5
     The court stated that ‘‘[w]hatever happened between Officer Sampson
and Officer Frazier started out as their dispute . . . which [should have]
and [could have] been resolved there. . . . [T]he jury heard the evidence
and they by their verdict essentially ruled that you had no business leaving
your cell to enter into that dispute. It wasn’t with you. . . . [A]nd the jury
found that you caused physical injury to Officer Marangone. They acquitted
you on the charge involving Officer Sampson. You may disagree with that.
The state may disagree with that. [But for] today everybody’s got to take
that as what happened.’’
   6
     The court stated: ‘‘I think people should get the benefit of . . . the
positive things in their life and, to some extent, the detriment of the negative
things in their life at sentencing. You present a mixed picture. You present
someone who is young when this happened. You present someone who,
although charged with a serious crime, only has a misdemeanor conviction
after this happened. . . . And you present yourself with someone who has
declared an intent to maybe . . . make some different choices. . . . That’s
on the positive side. My job is to take that into consideration and I’m going
to do that.’’
   7
     In a letter from the City of Greenville dated December 5, 2013, the
director of human resources stated that ‘‘the City of Greenville has not
employed nor currently employs an individual by the name of Donald Eck.’’
   In a letter from the Oak Island Police Department dated October 23, 2013,
the chief of police stated that ‘‘[a] search of our records management system
did not reveal any investigation/cases involving the [defendant].’’
   In a letter from the Leland Police Department dated October 18, 2013,
the office’s administrative assistant stated that ‘‘I have reviewed all case
files that we have and completed a thorough search on the individuals
you requested. Unfortunately I have been unable to locate anything on
[the defendant].’’
   In a letter from the Northwest Police Department dated November 19,
2013, the sergeant stated that ‘‘Donald [Eck] is [no] longer with the Northwest
Police Department and there are no files in or around May 2001 relating to
[the defendant] . . . .’’
   In a letter from the Brunswick County Sheriff’s Office dated January 22,
2014, the office’s administrative assistant stated that ‘‘Donald Eck has not
been employed by the Brunswick County Sheriff’s Office. He was employed
by the Oak Island Police Department and was part of a task force that
assisted the Sheriff’s Office during the date in question.’’
   8
     The two other Island Brothers affiliates were Kwane Taylor and the
defendant’s brother, Johnny Johnson. Pelletier stated in his May 10, 2001
affidavit that Kwane Taylor—along with the defendant—served as an opera-
tional leader of the Island Brothers. Pelletier added that, according to Eck,
North Carolina authorities were investigating ongoing narcotics sales involv-
ing Taylor, Johnson, and the defendant, as well as a 1997 shootout in Wilming-
ton, North Carolina involving Taylor and the defendant.
   9
     The defendant did argue on appeal that the state’s information was
inaccurate insofar as it was not based on evidence solely in the record.
‘‘[The state] also tried to persuade the court of the defendant’s alleged
leadership in the street gang by referring to other considerations not solely
in the record. [The state] specifically referred to some photos that purport-
edly were entered into the [Adams v. Commissioner of Correction, 309
Conn. 359, 71 A.3d 512 (2013)] trial involving the other individuals and the
defendant’s brother.’’ The state referenced these photos before the sentenc-
ing court to further corroborate Pelletier’s testimony. ‘‘One of the things
. . . to take note of is that although he was representing a different member
of the group, Darcus Henry, who was also part of the leadership of that
gang at the trial in 1999 from which the transcript is taken, John Williams
was there and elected not to challenge the gang testimony by Detective
Pelletier. I would submit that the reason he didn’t challenge it was because
of the detail that was available. There are literally dozens of photographs
of this group together. There are photographs in that case that came into
evidence of [the defendant] with other known members of the gang including
Darcus Henry and . . . Sean Adams . . . making gang symbols, showing
the Island Brothers sign . . . it’s my belief, that that’s why the cross wasn’t
done. . . . But there is a lot of information in the hands of the gang people
at the New Haven Police Department that supports Detective Pelletier’s
testimony and his sworn affidavit done just a couple of weeks ago asserting
that [the defendant] is a leader of this gang.’’ The defendant argued in his
principal appellate brief that the state made reference to the photographs
to imply that the defendant was a member of the Island Brothers merely
by association. Because the state’s information was based on evidence
not solely within the record, the defendant argues that the information is
inherently inaccurate and renders any subsequent reliance on it improper.
This argument fails for two reasons. First, a sentencing court is permitted
to consider—and often times does—information that may not be admissible
at trial under the rules of evidence. See State v. Yates, supra, 169 Conn.
App. 400. Thus, the mere fact that the photographs allegedly depicting
the defendant with members of the Island Brothers were not entered into
evidence before the sentencing court does not render the state’s information
inaccurate. Second, and more importantly, because the record does not
reflect that the state actually presented any such photographs to the court
and the court did not mention them in its sentencing remarks, the defendant
cannot establish that the court relied on the photographs during sentencing,
which is necessary for him to prevail on this claim even if the information
was inaccurate. See State v. Robert S., supra, 179 Conn. App. 844.
   10
      In addition, the defendant’s claim that we should abandon the minimal
indicium of reliability standard for information considered by a sentencing
court in favor of a more rigorous standard is rejected. The minimal indicium
of reliability standard was set forth by our Supreme Court in State v. Huey,
199 Conn. 121, 127, 505 A.2d 1242 (1986), and has been consistently followed
ever since. See State v. Pena, 301 Conn. 669, 683, 22 A.3d 611 (2011); State
v. Yates, supra, 169 Conn. App. 400–403. In fact, in Pena, our Supreme Court
explicitly declined the defendant’s request that it overrule Huey. State v.
Pena, supra, 684. As an intermediary court of appeals, we are bound by our
Supreme Court precedent and may not disregard or overturn it.